A.R. v City of New York (2019 NY Slip Op 02985)





A.R. v City of New York


2019 NY Slip Op 02985


Decided on April 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2019

Friedman, J.P., Sweeny, Tom, Moulton, JJ.


9050 161003/13

[*1]A.R., an Infant by her Mother and Natural Guardian, Jenny A., et al., Plaintiffs-Respondents,
vCity of New York, Defendant, Board of Education of the City of New York, et al., Defendants-Appellants.


Rutherford Christie, LLP, New York (Meredith A. Renquin of counsel), for appellants.
Yadgarov & Associates, PLLC, New York (Ronald S. Ramo of counsel), for respondents.

Order, Supreme Court, New York County (Paul A. Goetz, J.), entered April 5, 2018, which, insofar as appealed from, denied defendants-appellants' motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The infant plaintiff, then 11 years old, claims that she was injured when she was accidently pushed by another student while playing on the bleachers in an area next to her school. Infant plaintiff testified that students regularly went to the bleacher area when the school bus arrived early, and that no effort was made to prevent them from accessing the bleachers despite a school social worker's testimony that students were not permitted to play in that area. On the day of the accident, infant plaintiff was playing on the bleachers for about 10 to 20 minutes before she was injured.
Under these circumstances, the motion court properly found that triable issues of fact exist as to whether defendants adequately supervised infant plaintiff in allowing her and her classmates to play on the bleachers and whether adequate supervision would have prevented the accident (see Mirand v City of New York, 84 NY2d 44, 49 [1994]; Smith v City of New York, 83 AD3d 631, 632 [1st Dept 2011]; Oliverio v Lawrence Pub. Schools, 23 AD3d 633 [2d Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2019
CLERK